DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/05/2022. 

Response to Amendment
The amendment filed 07/05/2022 is being entered. Claims 1-4 and 6-18 remain pending. Claims 18-20 are currently withdrawn. Claims 1, 3, and 14 are currently amended. The amendment overcomes previous the 35 U.S.C. 103 rejections. However, after a further search of the amendment, the claims still stand rejected under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "respective information" on Page 5 lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Canoy et al. (U.S. Publication No. 2017/0045894 A1) hereinafter Canoy in view of Yang et al. (U.S. Patent  No. 9,645,581 B1) hereinafter Yang.

Regarding claim 14, Canoy discloses a device, for an unmanned aerial vehicle (UAV) of a first subset of a plurality of UAVs, configured to determine a location, the device comprising: 
one or more receivers or sensors configured to receive first information [see Paragraph 0035 – discusses that a UAV receives sensor data] comprising a first component [see Paragraph 0035 - discusses the sensor data being a received wireless signal from a beacon (at a landing bay)] and a second component [see Paragraph 0035 – discusses improving the sensor data by having the UAV make midair movements (raising/lowering/circles)], each of the one or more receivers or sensors configured to obtain at least a first component of the first information from a source external to the first subset of the plurality of UAVs [see Paragraph 0035 - discusses the sensor data being a received wireless signal from a beacon, see Paragraph 0039 – discusses a fleet of UAVs for landing at the landing bay (see Paragraph 0044 – discusses the landing bays have beacons)], wherein one of the one or more receivers or sensors comprises a transceiver configured to communicate with each of the other UAVs in the first subset [see Paragraph 0045 - discusses the UAVs have antennas and transceivers for communicating with each other]; and one or more processors configured to: 
receive a respective first information from each of other UAVs in the first subset [see Paragraph 0045 - discusses that the UAVs share sensor data with each other]; 
determine second information based on a combination of the respective information from each of the other UAVs in the first subset of the plurality of UAVs [see Paragraph 0112 - discusses that the UAV transmits a request to UAVs to receive assigned landing bays, the UAV then determines an unreserved landing bay using the received sensor information from other UAVs] and the second component [see Paragraph 0035 – discusses improving the sensor data by having the UAV make midair movements such as raising (first directional deviation at a first orientation) and lowering (second directional deviation at a second orientation) the orientations are different (one is higher than the other) to improve the sensor data to better determine a landing bay]; and 
communicate the second information to each of the other UAVs in the first subset, wherein the second information is indicative of the location [see Paragraph 0045 – discusses that the UAVs share landing bay assignments with each other, the first UAV shares its assigned landing bay (location) with the other UAVs].

However, Canoy fails to disclose:
wherein the second component of the first information comprises a plurality of directional deviations representing different angles to the external source, 
wherein a first directional deviation of the plurality of directional deviations is based on a first orientation of the UAV with respect to the external source, 
wherein a second directional deviation of the plurality of directional deviations is based on a second orientation of the UAV with respect to the external source, 
wherein the first orientation is different from the second orientation.

Yang discloses wherein a component of information comprises a plurality of directional deviations representing different angles to an external source [see Column 6 lines 10-16 - discusses a UAV receiving a signal from an external source (base station) and detecting the distance to the external source using the signal, and see Column 16-35 – discusses the UAV flying distances in a first and second direction (plurality of directional deviations) to detect the distance], wherein a first directional deviation of the plurality of directional deviations is based on a first orientation of the UAV with respect to the external source [see Figure 4 below – depicts a first directional deviation T1 with respect to a source (O), the orientation is X1], wherein a second directional deviation of the plurality of directional deviations is based on a second orientation of the UAV with respect to the external source [see Figure 4 below – depicts a second directional deviation T2 with respect to a source (O), the orientation is X2], wherein the first orientation is different from the second orientation [see Figure 4 below – depicts different orientations of the UAV (X1, X2) with respect to the source (O)].

Yang suggests that by performing the directional deviations using a signal from the base station, the cost of the distance measurement (to base station) is reduced due to not requiring a GPS device [see Column 5 lines 54-64].
	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV and external source as taught by Canoy to determine a distance to a location of an external source by moving the UAV a plurality of directions at different orientations based on a signal as taught by Yang in order to reduce the cost of distance to a base station measurements by not using a GPS device [Yang, see Column 5 lines 54-64].

Regarding claim 15, Canoy and Yang disclose the invention with respect to claim 14. Canoy further discloses wherein the device is configured to determine the location independent of guidance from a global navigation satellite system (GNSS) or an ultra- wideband (UWB) system [see Paragraph 0072 – discusses that the real-time sensor data is communication data, motion sensor data, camera data and see Paragraph 0028 – discusses that relying on GPS is imprecise, see Paragraphs 0005-0006 – discusses using cameras and transceivers that communicate with other UAVs to determine position and landing at locations].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Yang further in view of Liu et al. (U.S. Publication No. 2018/0074520 A1) hereinafter Liu.

Regarding claim 16, Canoy and Yang disclose the invention with respect to claim 14. However, the combination of Canoy and Yang fails to disclose one or more processors configured to coordinate a flight path of each of the other UAVs in the first subset to the location. 

Liu discloses one or more processors configured to coordinate a flight path of each of the other UAVs in the first subset to a location [see Paragraph 0026 – discusses a leader UAV coordinating flight paths of other UAVS, and see Paragraph 0041 – discusses acquiring waypoint information, with a location].

Liu suggests that by coordinating flight paths of other UAVs, increases robustness and reliability of drone formations [see Paragraph 0026].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of the UAV as taught by Canoy to coordinate flight paths as taught by Liu in order to increase robustness and reliability of drone formations [Liu, see Paragraph 0026].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Yang further in view of Swensen et al. (U.S. Patent No. 7,136,016 B2) hereinafter Swensen.

Regarding claim 17, Canoy and Yang disclose the invention with respect to claim 14.
However, the combination of Canoy and Yang fails to disclose the one or more processors configured to communicate with another device in a second subset of the plurality of UAVs, the second subset of the plurality of UAVs being distinct from the first subset of the plurality of UAVs.

Swensen discloses one or more processors configured to communicate with another device in a second subset of the plurality of UAVs, the second subset of the plurality of UAVs being distinct from the first subset of the plurality of UAVs [see Column 9 lines 33-45 and see Figure 3 below - discusses and depicts that as an aircraft leaves a subgroup (108, 106) and enters another subgroup (112, 110), the aircraft begins communication with the other subgroup (112, 110) while communicating with subgroup (108, 106) ].

    PNG
    media_image1.png
    389
    669
    media_image1.png
    Greyscale

Figure 3 of Swenson

Swensen suggests that determining position of aircraft relative to other aircraft entering different airspaces assists in preventing collisions [see Column 9 lines 40-45].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of the UAV as taught by Canoy to share information amongst a first group and second group as taught by Swensen in order to assists in preventing collisions [Swensen, see Column 9 lines 40-45].

Claims 1-2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Lee et al. (U.S. Publication No. 2017/0003689 A1) hereinafter Lee in view of Yang.

Regarding claim 1, Canoy discloses a device, for an unmanned aerial vehicle (UAV), configured to determine a location, the device comprising:
one or more receivers or sensors configured to receive first information [see Paragraph 0035 – discusses that a UAV receives sensor data] comprising a first component [see Paragraph 0035 - discusses the sensor data being a received wireless signal from a beacon (at a landing bay)] and a second component [see Paragraph 0035 – discusses improving the sensor data by having the UAV make midair movements (raising/lowering/circles) to improve the sensor data];
wherein at least a first of the one or more receivers or sensors is configured to obtain at least the first component of the first information from an external source [see Paragraph 0035 - discusses the sensor data being a received wireless signal from a beacon, see Paragraph 0039 – discusses a fleet of UAVs for landing at the landing bay (see Paragraph 0044 – discusses the landing bays have beacons)], wherein one of the one or more receivers or sensors comprises a transceiver configured to communicate with one or more other UAVs in a first subset inclusive of the UAV [see Paragraph 0045 - discusses the UAVs have antennas and transceivers for communicating with each other]; and one or more processors configured to
share first information with at least a first of the one or more UAVs in the first subset [see Paragraph 0045 - discusses that a first UAV and a second UAV exchange information, see Paragraph 0035 – discusses first component of the information being a received wireless signal from a beacon (at a landing bay) and see Paragraph 0035 – discusses second component of improving the information by having the UAV make midair movements (raising/lowering/circles)] and receive second information from at least the first of the one or more UAVs [see Paragraph 0112 - discusses that the UAV transmits a request to other UAVs to receive assigned landing bays, the UAV then determines an unreserved landing bay using the received information from other UAVs] in response to the sharing of the first information [see Paragraphs 0048-0049 - discusses that the first UAV (when position information of UAV indicates it is near the landing bay) triggers a response from the second UAV (see Paragraph 0049 - discusses second UAV communicates with first UAV) that indicates a location of a landing bay], and
determine a path to a location based on a second component (of the first information) [see Paragraph 0035 – discusses second component of improving the sensor data (of landing bay) by having the UAV make midair movements (raising/lowering/circles) to improve the sensor data (for a landing bay)] and second information [see Paragraph 0084 - discusses that the (processor) UAV calculates its location and direction (first information), receives information from other UAVs (second information corresponding to location of landing area), and generates a flight plan (path) to a location based on the first information (sensor) and second information (landing bay information from other UAVs)].

	However, Canoy fails to disclose:
wherein the second component of the first information comprises a plurality of directional deviations representing different angles to the external source, 
wherein a first directional deviation of the plurality of directional deviations is based on a first orientation of the UAV with respect to the external source, 
wherein a second directional deviation of the plurality of directional deviations is based on a second orientation of the UAV with respect to the external source, 
wherein the first orientation is different from the second orientation, and

determine a path to the location based on the first directional deviation associated with the first orientation, the second directional deviation associated with the second orientation, and the second information, wherein the second information comprises a calculation of the location determined by the at least the first of the one or more UAVs in the first subset based on the beacon information from the external source.

	Lee discloses a calculation of a location determined by at least one 
UAV in a first subset based on beacon information from an external source [see Paragraph 0067 - discusses a drone calculating a location for landing based on signals from a landing control device].
Lee suggests that GPS information does not give precise and accurate information when determining an exact location [see Paragraphs 0010-0011].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second UAV as taught by Canoy to perform a calculation of a location using signals from an external source as taught by Lee in order to determine precise and accurate location information for a landing [Lee, see Paragraphs 0010-0011].

However, the combination of Canoy and Lee fails to disclose:
wherein the second component of the first information comprises a plurality of directional deviations representing different angles to the external source, 
wherein a first directional deviation of the plurality of directional deviations is based on a first orientation of the UAV with respect to the external source, 
wherein a second directional deviation of the plurality of directional deviations is based on a second orientation of the UAV with respect to the external source, and
wherein the first orientation is different from the second orientation, and
determine a path to the location based on the first directional deviation associated with the first orientation, the second directional deviation associated with the second orientation.

Yang discloses wherein a component of information comprises a plurality of directional deviations representing different angles to an external source [see Column 6 lines 10-16 - discusses a UAV receiving a signal from an external source (base station) and detecting the distance to the external source using the signal, and see Column 16-35 – discusses the UAV flying distances in a first and second direction (plurality of directional deviations) to detect the distance], wherein a first directional deviation of the plurality of directional deviations is based on a first orientation of the UAV with respect to the external source [see Figure 4 below – depicts a first directional deviation T1 with respect to a source (O)], wherein a second directional deviation of the plurality of directional deviations is based on a second orientation of the UAV with respect to the external source [see Figure 4 below – depicts a second directional deviation T2 with respect to a source (O)], wherein the first orientation is different from the second orientation [see Figure 4 below – depicts different orientations of the UAV (X1, X2) with respect to the source (O)].

Yang further discloses determine a path to the location based on the first directional deviation associated with the first orientation, the second directional deviation associated with the second orientation [see Column 7 lines 5-28 – discusses flying the UAV, after the plurality of directional deviations, towards the external source to a position]

Yang suggests that by performing the directional deviations using a signal from the base station, the cost of the distance measurement (to base station) is reduced due to not requiring a GPS device [see Column 5 lines 54-64].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV and external source as taught by Canoy to determine a distance to a location of an external source by moving the UAV a plurality of directions at different orientations based on a signal as taught by Yang in order to reduce the cost of distance to a base station measurements by not using a GPS device [Yang, see Column 5 lines 54-64].

	Regarding claim 2, Canoy, Lee, and Yang disclose the invention with respect to claim 1. Canoy further discloses wherein the device is configured to determine the location independent of guidance from a global navigation satellite system (GNSS) or an ultra- wideband (UWB) system [see Paragraph 0072 – discusses that the real-time sensor data is communication data, motion sensor data, camera data and see Paragraph 0028 – discusses that relying on GPS is imprecise, see Paragraphs 0005-0006 – discusses using cameras and transceivers that communicate with other UAVs to determine position and landing at locations].

Regarding claim 9, Canoy, Lee, and Yang disclose the invention with respect to claim 1. Canoy further discloses wherein there is at least one additional external source, wherein the first of the one or more receivers is configured to receive an additional subset of the first information from each of the at least one additional external sources [see Figure 1 below - depicts additional landing bays, and see Paragraph 0035 - discusses receiving information from the additional landing bays using the sensor data].

Regarding claim 10, Canoy, Lee, and Yang disclose the invention with respect to claim 1. Canoy further discloses wherein the external source is a radio frequency (RF) beacon [see Paragraph 0051 - discusses that the wireless signals being received are Bluetooth/RF, and see Paragraph 0046 – discusses that the landing bays (beacons) transmit Bluetooth signaling to the UAV].

Regarding claim 11, Canoy, Lee, and Yang disclose the invention with respect to claim 1. Canoy further discloses wherein the external source is a light beacon [see Paragraph 0064 - discusses that the UAV(s) identify external sources (landing bays) based on lighting conditions of landing patterns, and see Paragraph 0118 – discusses that the landing bay output unit (807) outputs landing patterns using LEDs].

Regarding claim 12, Canoy, Lee, and Yang disclose the invention with respect to claim 1. Yang further discloses wherein the one or more receivers or sensors comprises a directional sensor comprising an infrared sensor wherein the second component of the first information is based on information provided by the directional sensor [see Column 4 lines 17-25 – discusses an infrared sensor for determining motion parameters of the UAV].
Yang suggests that by performing the directional deviations using a signal from the base station, the cost of the distance measurement (based on motion parameters detected by the infrared sensor) to a base station is reduced due to not requiring a GPS device [see Column 5 lines 54-64].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Canoy to determine use a infrared sensor as taught by Yang in order to reduce the cost of distance measurements by not using a GPS device [Yang, see Column 5 lines 54-64].

Regarding claim 13, Canoy, Lee, and Yang disclose the invention with respect to claim 1. Canoy further discloses the one or more processors configured to direct the UAV to the location via the path [see Paragraph 0084 - discusses that a processor generates a flight plan for landing based on information obtained from other UAVs, and see Paragraph 0087 - discusses that the processor performs the flight plan to move to the location of the landing bay].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Lee in view of Yang in view of Dupray et al. (U.S. Publication No. 2017/0069214 A1) hereinafter Dupray.

Regarding claim 6, Canoy, Lee, and Yang disclose the invention with respect to claim 1. 
However, the combination of Canoy, Yang, and Lee fails to disclose wherein the second information comprises a command to perform a calculation based on a subset of the first information received at each of the one or more other UAVs in the first subset.

Dupray discloses a command to perform a calculation based on a subset of the first information received at each of the one or more other UAVs in the first subset [see Paragraph 0366 and 0369 - discusses that the second UAV performs a THETA THETA calculation using an emitted signal from the first UAV (received at each of the one or more UAVs) to determine the second UAVs position using position of first UAV (first information), once the position of the second UAV is determined the first UAV determines its position (again) using the position of the second UAV (THETA THETA calculation)].

Dupray suggests there needs to be alternative positioning methods (THETA THETA) when there is GPS signal loss [see Paragraph 0361].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second information as taught by Canoy to include performing a calculation based on a subset of the first information received at each of the one or more other UAVs in the first subset as taught by Dupray in order to have positioning methods when there is no GPS [Dupray, see Paragraph 0361]

Regarding claim 7, Canoy, Lee, Yang, and Dupray disclose the invention with respect to claim 6. Dupray further discloses wherein the UAV is configured to share results of the performed calculation with at least the first of the one or more UAVs in the first subset [see Paragraph 0369 - discusses the UAVs share information with each other, such as each UAVs respective position information that was calculated by THETA THETA method].

Dupray suggests there needs to be alternative positioning methods (THETA THETA) when there is GPS signal loss [see Paragraph 0361].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Canoy to share the information with the UAVs as taught by Dupray in order to have positioning methods (for a group of UAVs) when there is no GPS [Dupray, see Paragraph 0361]

Regarding claim 8, Canoy, Lee, Yang, and Dupray disclose the invention with respect to claim 7. Dupray further discloses wherein one or more processors are configured to receive third information from the at least the first of the one or more UAVs, the third information comprising results of calculations performed at each of the other UAVs in the first subset [see Paragraph 0354 - discusses there are multiple UAVs (1020A, 1020B, 1020N), so the THETA THETA method is performed for a third UAV using emitters from the first and second UAV, that position information (third information) is then shared with the first and second UAV].

Dupray suggests there needs to be alternative positioning methods (THETA THETA) when there is GPS signal loss [see Paragraph 0361].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Canoy to receive third information from the at least the first of the one or more UAVs as taught by Dupray in order to have positioning methods (for a group of UAVs) when there is no GPS [Dupray, see Paragraph 0361].
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Lee in view of Yang further in view of Anderson et al. (U.S. Publication No. 2018/0025651 A1) hereinafter Anderson.

Regarding claim 3, Canoy, Lee, and Yang disclose the invention with respect to claim 1.
However, the combination of Canoy, Lee, and Yang fails to disclose wherein the processor is further configured to cause the UAV to rotate, about an axis, from the first orientation to the second orientation .
Anderson further discloses wherein the processor is further configured to cause the UAV to rotate, about an axis, from a first orientation to a second orientation [see Paragraph 0052 - discusses the UAV rotating about an axis].
Anderson suggests that by orientating the UAV, the UAV optimizes signal strength [see Paragraph 0052].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV as taught by Canoy to rotate on an axis as taught by Anderson in order to optimize signal strength to a base station [Anderson, see Paragraph 0052].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Lee in view of Yang further in view of Liu.

Regarding claim 4, Canoy, Lee, and Yang discloses the invention with respect to claim 1.
However, the combination of Canoy, Lee, and Yang fails to disclose wherein the UAV is configured to exclusively share the first information with the at least a first of the one or more other UAVs in the first subset and not share the first information directly with a second subset of UAVs.
Liu discloses wherein the UAV is configured to exclusively share first information with the at least a first of one or more other UAVs in a first subset and not share first information directly with a second subset of UAVs [see Paragraph 0027 - discusses that communications between the first and second UAV are on different frequencies than other groups].
Liu suggests that this reduces communication complexity and bandwidth limitations of larger formations involving multiple groups with multiple UAVs [see Paragraph 0027].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify processor of the UAV as taught by Canoy to only share information amongst a first group as taught by Liu in order to reduces communication complexity and bandwidth limitations [Liu, see Paragraph 0027].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665